Case 5:14-cr-00145-SMH-MLH Document 322 Filed 11/13/20 Page 1 of 5 PageID #: 1451




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRCIT OF LOUISIANA
                                 SHREVEPORT DIVISON

  UNITED STATES OF AMERICA                           CRIMINAL NO.: 14-0145-01

  VERSUS                                             JUDGE S. MAURICE HICKS, JR.

  QUINCY D. HOOVER                                   MAGISTRATE JUDGE HORNSBY

                                   MEMORANDUM RULING

         Before the Court is a Motion to Vacate, Set Aside, or Correct Sentence under 28

  U.S.C. § 2255 (Record Document 267) filed pro se by petitioner, Quincy D. Hoover

  (“Hoover”). For the following reasons, Hoover’s Motion is DENIED

                      FACTUAL AND PROCEDURAL BACKGROUND

         On July 23, 2014, a federal grand jury returned a six-count indictment against

  Hoover. See Record Document 13. On January 7, 2015, Hoover pled guilty to Counts

  one and five of the indictment. Specifically, Hoover pled to one count of conspiracy to

  distribute narcotics in violation of 21 U.S.C § 841(a)(1) and 864 and one count of

  possession of a firearm during drug trafficking in violation of 18 U.S.C § 924(c)(1)(A). Id.

         On June 29, 2015, Hoover was sentenced to a total of 168 months imprisonment

  and a subsequent term of five years supervised release. See Record Document 267-4.

  On November 14, 2017, Hoover filed the instant Motion to Vacate, Set Aside, or Correct

  Sentence under 28 U.S.C. § 2255. See Record Document 267. In his motion, Hoover

  claims ineffective assistance of counsel on four grounds: 1) failure to challenge use of the

  Title III wire tape; 2) failure to object to the District Court’s refusal of his allocution; 3)

  failure to object to the quantity of drugs for which he was charged with possessing; and




                                            Page 1 of 5
Case 5:14-cr-00145-SMH-MLH Document 322 Filed 11/13/20 Page 2 of 5 PageID #: 1452




  4) failure to challenge the lack of evidentiary support for Count 5 of the indictment. See

  id.

                                   STANDARD OF REVIEW

         After conviction and exhaustion of defendant’s right to appeal, the Court is “entitled

  to presume that the defendant stands fairly and finally convicted.” U.S. v. Shaid, 937 F.2d

  228, 231-32 (5th Cir. 1991), quoting U.S. v. Frady, 456 U.S. 152, 164, 102 S.Ct. 1584,

  1592 (1982) (“[A] final judgment commands respect.”). Consequently, under 28 U.S.C. §

  2255, a defendant can challenge a final conviction only on issues of constitutional or

  jurisdictional magnitude—those that “could not have been raised on direct appeal and

  would, if condoned, result in a complete miscarriage of justice.” U.S. v. Vaughn, 955 F.2d

  367, 368 (5th Cir. 1992) (citation omitted).

         However, even if a defendant has issues that are constitutional or jurisdictional in

  nature, he may still be procedurally barred from raising them. In order to raise an issue

  for the first time on collateral review, a defendant must first show cause, or some external

  impediment that prevented him from raising the new claim on direct appeal. See U.S. v.

  Flores, 981 F.2d 231, 235 (5th Cir. 1993). A defendant must then meet the actual

  prejudice test by demonstrating “an actual and substantial disadvantage, infecting his

  entire trial with error of constitutional dimension.” Shaid, 937 F.2d at 233. A narrow

  exception to the two-pronged analysis exists in extraordinary cases “in which a

  constitutional violation has probably resulted in the conviction of one who is actually

  innocent.” Id. at 232.




                                            Page 2 of 5
Case 5:14-cr-00145-SMH-MLH Document 322 Filed 11/13/20 Page 3 of 5 PageID #: 1453




                                    LAW AND ANALYSIS

         Presently, Hoover claims his sentence should be vacated and resentenced

  because of ineffective assistance of counsel during his sentencing hearing. See Record

  Document 267. Denial of one’s 6th Amendment right to effective assistance of counsel

  falls under the umbrella of permissible claims for a section 2255 motion. While the Court

  notes that Hoover failed to make such a claim on his direct appeal, a defendant is free to

  bring an ineffective assistance claim for the first time on collateral review. See Massaro

  v. U.S., 538 U.S. 500, 508, 123 S.Ct. 1690, 1696 (2003).

         In order to prevail on a claim of ineffective assistance of counsel, the defendant

  must show that his counsel’s performance was deficient and that the deficiency resulted

  in prejudice to the defendant. See Strickland v. Washington, 466 U.S. 668, 688 104 S.Ct.

  2052, 2065. The proper standard for attorney performance is that of “reasonably effective

  assistance.” Id. In scrutinizing attorney performance, the Court may be highly deferential.

  Counsel must be free to make strategic and tactical choices when representing his client.

  In addition, counsel’s deficient performance must result in actual prejudice to the

  defendant meaning the defendant must show there a “reasonable probability1 that, but for

  counsel’s unprofessional errors, the result of the proceeding would have been different.”

  Id. at 695, 104 S.Ct. at 2068.

         Hoover presents four instances where he believes Mr. Salomon his counsel was

  deficient in his representation. However, this Court does not find that Mr. Salomon’s

  actions fell below the standard of reasonableness so that Hoover suffered actual

  prejudice. As to Hoover’s first argument, Mr. Salomon made what the Court believes to


  1
   A “reasonable probability” is one enough to undermine the confidence of the outcome. See
  Strickland, 466 U.S. 668, 695, 104 S.Ct. 2052, 2068.
                                           Page 3 of 5
Case 5:14-cr-00145-SMH-MLH Document 322 Filed 11/13/20 Page 4 of 5 PageID #: 1454




  be strategic decisions in his representation of Hoover. Mr. Salomon chose not to file a

  motion to suppress the information gained from the Title III wiretap after receiving and

  reviewing the documents, affidavits, and application which the Court finds to be a both a

  reasonable and permissible choice. Failure to file a motion to suppress may constitute

  deficient performance when “no competent attorney would think a motion to suppress

  would have failed.” Premo v. Moore, 562 U.S. 115, 124, 131 S.Ct. 733, 741 (2011).

         Hoover’s remaining three arguments fail to present evidence of deficient

  performance or prejudice to Hoover. Hoover contends his counsel failed to object when

  the district court did not address Hoover personally during the time allotted for allocution.

  However, when Hoover presented this claim on direct appeal, the Fifth Circuit Court of

  Appeals held that Hoover did not prove that a miscarriage of justice had occurred because

  he failed to state anything that would have impacted the decision of the district court. See

  Record Document 245. Hoover next argues his counsel did not object to the quantity of

  drugs for which he was being charged; however, Mr. Salomon filed an objection to the

  calculation in the presentence report and the calculation was corrected by the Court.

  Finally, Hoover asserts that his counsel did not advise him of the evidence needed to

  sustain his conviction for possession of a firearm during drug trafficking nor did counsel

  seek discovery to rebut this charge. Both claims are inaccurate and lack merit. Hoover

  was informed of the nature of the charges brought against him at both the plea stage and

  sentencing. Moreover, the Court granted counsel’s oral motion for Rule 16 discovery and

  counsel received discovery on August 18, 2014. See Record Document 44.




                                           Page 4 of 5
Case 5:14-cr-00145-SMH-MLH Document 322 Filed 11/13/20 Page 5 of 5 PageID #: 1455




          Because the grounds upon which Hoover claims ineffective assistance fail to prove

  either deficient performance by Mr. Salomon or actual prejudice to Hoover, Hoover’s

  ineffective assistance of counsel claim does not pass the threshold of Strickland.

                                        CONCLUSION

          The Court finds that Hoover’s Motion to Vacate, Set Aside, or Correct Sentence

  (Record Document 267) is hereby DENIED.

          Pursuant to Rule 11(a) of the Rules Governing 2255 proceedings for the United

  States District Courts, this Court must issue or deny a certificate of appealability when it

  enters a final order adverse to the applicant. “Before entering the final order, the court

  may direct the parties to submit arguments on whether a certificate should issue.” Rule

  11(a) Rule Governing Section 2255 Proceedings for the United States District Courts.

  Unless a certificate of appealability issues, an appeal may not be taken to the court of

  appeals.

          In this instance, a certificate of appealability is DENIED because the applicant has

  failed to demonstrate a substantial showing of the denial of a constitutional right.

          An order consistent with the terms of the instant Memorandum Ruling shall issue

  herewith.

          THUS DONE AND SIGNED, at Shreveport, Louisiana, this 13th day of November,

  2020.




                                           Page 5 of 5
